DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/481,658 filed on 04/29/2022.
Claims 6-8 were previously canceled, and Claims 1-5 were pending and were rejected in the previous final rejection on 01/04/2022. Examiner issued an Advisory Action on 04/05/2022.
Claims 1-3 and 5 have been amended and are hereby entered.
Claims 9-10 have been added.
Claims 1-5 and 9-10 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 5, filed 04/29/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of Claim 3 have been fully considered and are persuasive. The claim interpretation of the 35 U.S.C. 112(f) of Claim 3 has been withdrawn. 
Applicant’s arguments, see Page 5, filed 04/29/2022, with respect to the 35 U.S.C. 112(a) rejection of Claims 1-4 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of Claims 1-4 has been withdrawn. 
Applicant’s arguments, see Page 5, filed 04/29/2022, with respect to the 35 U.S.C. 112(b) rejection of Claim 3 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claim 3 has been withdrawn. 
Applicant's arguments, see Page 5, filed 04/29/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-5 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 5: “However, Applicant respectfully submits that the operations performed by the server and the first and second processors as recited in independent claim 1, as well as the operations of the server and the display controller as recited in independent claim 5, are clearly an integration into a practical application, that is, port and reservation management.” Examiner respectfully disagrees because the server and the first and second processors in Claim 1 and the server and the display controller in Claim 5 are considered as additional elements that are recited at a high level of generality and merely invoked as a tool to perform a process of managing port and ship information.
Examiner respectfully disagrees Applicant’s argument on Page 5: “Moreover, the detailed recitation of the deep learning to extract pattern property from past reservation information is clearly a practical application, and is not merely routine processing or operations that can be performed by a human. Furthermore, the embodiments recited in independent claims 1 and 5 provide improvements to existing systems, as discussed in the present application, which is also in consistent with the USTPO guidelines for compliance with 35 U.S.C. § 101.” Examiner respectfully disagrees because the step for “performing deep learning on past reservation information for the port to extract pattern property” recited in the claim does not integrate the abstract idea into a practical application since it does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use. In order to overcome the 101 rejection, the claim needs to show how the “deep learning technique” is applied and trained to get the results. In addition, the claims provide an improvement of the process for managing port and ship information, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Applicant's arguments, see Page 5, filed 04/29/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-5 have been fully considered, but they are not persuasive. Examiner respectfully disagrees because Advisory Action, mailed on 04/05/2022, stated that “The proposed amendments appear to overcome the previous grounds of rejection under 35 U.S.C. 103 in the Final Rejection mailed on 01/04/2022; however, further search is required and further consideration of the prior art references is required. Neither of which can be adequately performed within the guidelines of the After Final Consideration Pilot Program 2.0.”.
With respect to the remarks related to the 35 U.S.C. 103 rejection, the references used in previous rejection do not teach the claim amendment especially “deep learning”, and the updated rejection now relies on the new reference (LI) to teach the claim amendment (deep learning).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-5 and 9-10 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a port management system and a reservation management server) category.
Regarding Claims 1-5 and 9-10, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
… configured to: 
set ship information related to a ship, wherein the ship information comprises a maximum number of passengers; 
set port reservation application information for applying port use reservation; and 
… that displays … showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set, 
… configured to: 
set port information related to a port; 
set an answer of whether or not to approve the port use reservation application of the port reservation application information; and 
… that displays … showing the port schedule information when the answer is set, and 
… configured to: 
register the ship information; 
register the port information; 
control the port use reservation based on the port reservation application information received from ... and the answer received from ...;
 generate the port schedule information data by considering a use reservation state of each port and transmits the port schedule information data to … and … , such that ... showing the port schedule information indicating reserved dates and times of each port based on the port schedule information data received from ..., and ... showing the port schedule information based on the port schedule information data received from ...; and 4Docket No.: 019200-000004 Application No.: 16/481,658 
perform ... on past reservation information for the port to extract pattern property and display data indicating demand for routes and times based on the extracted pattern property.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of setting ship, port, and port reservation application information and an answer of whether or not to approve the port use reservation application, displaying port schedule information, registering the ship and port information, controlling the port use reservation, generating and transmitting the port schedule information, and performing ... and displaying data are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a port management system comprising: a ship manager terminal for a ship manager, a port manager terminal for a port manager”, “reservation management server”, “first processor”, “first display controller”, “screen”, “second processor”, “second display controller”, “third processor”, “the first processor causes the first display controller to display the screen”, “the second processor causes the second display controller to display the screen”, and “deep learning”. The additional element “deep learning” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a port management process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the third processor is configured to generate sales item information including a ship to be used, a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port schedule information” in Claim 2, by defining “wherein the port information includes information of landing piers included in each port, and the third processor is further configured to generate the port schedule information for each of the landing piers of the ports” in Claim 3, and by defining “wherein the screen showing the port schedule information includes a port setting means and a date setting means” in Claim 4. 
Step 2A, Prong 2: Claims 2-4 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 2-4 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 5 recites the following limitations:
… configured to: 
register port information related to a port; 
control port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information; 
generate port schedule information indicating reserved dates and times of each port by considering a use reservation state of each port and transmit the port schedule information data to … of the port reservation application information and the answer, to enable ... to display the port schedule information based on the port schedule information data; and 
perform ... on past reservation information for the port to extract pattern property and display data indicating demand for routes and times based on the extracted pattern Application No.: 16/481,658property.
Step 2A, Prong 1: The limitations for Claim 5 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of registering port information, controlling port use reservation, generating and transmitting the port schedule information, performing ..., and displaying data are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 5 recites additional elements – “a reservation management server”, “a processor”, “to a transmission source”, “a display controller at the transmission source”, and “deep learning”. The additional element “deep learning” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a port management process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “wherein the third processor is configured to perform ... on the past reservation information and traffic information for the ship and for the port to extract the pattern property and the display data indicating demand for routes and times based on the extracted pattern property”.
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites additional element – “the deep learning”. This additional element amounts to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 10 is directed to substantially the same abstract idea as Claim 5 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claim 5 such as by defining “wherein the processor is configured to perform ... on the past reservation information and traffic information for the ship and for the port to extract the pattern property and the display data indicating demand for routes and times based on the extracted pattern property”.
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites additional element – “the deep learning”. This additional element amounts to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (US PG Pub. No. 2001/0053992 A1; hereinafter "Eto") in view of Fenich; George (US PG Pub. No. 2005/0251439 A1; hereinafter "Fenich"), LI et al. (US PG Pub. No. 2018/0032928 A1; hereinafter "LI"), and Ortega; Francisco (US PG Pub. No. 2007/0185598 A1; hereinafter "Ortega"). 
Regarding Claim 5, Eto teaches a reservation management server including a processor configured to: register port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270] wherein the “server 20A” is considered to be the “reservation management server” and “The server 20A is … is provided with … a data processing device 24 including a memory device 23, etc.” in Paragraph [0097]); control port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on the booking tables 25 to 27 with the requested facility (ST2) is performed.” in Paragraph [0272], “If there is a clearance, the booking registration is performed, that is, the booking is registered in the corresponding column of the booking tables 25 to 27 of the requested facility (ST3). Subsequently, a message of the booking completion is transmitted to one of the business entities plants) A to D which has requested the booking (ST4).” in Paragraph [0273], and “On the other hand, if there is no clearance, a message of the booking failure is transmitted to one of the business entities (plants) A to D which has requested the booking (ST5). In this case, one of the business entities (plants) A to D which has received the message of the booking failure confirms the booking registration status, and requests another booking.” in Paragraph [0274]); and generate port schedule information data indicating reserved dates and times of each port by considering a use reservation state of each port and transmits the port schedule information to a transmission source of the port reservation application information and the answer (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], and Fig. 3 showing an example of an dock/port schedule information), to enable a display controller at the transmission source to display the port schedule information based on the port schedule information data (See “...the operational information of the facilities of the business entities A to D registered in the server 20A is displayed on the display device 11.” in Paragraph [0264] wherein the “operational information of the facilities of the business entities A to D” are considered to be the “port schedule information”).
Eto does not explicitly teach; however, Fenich teaches perform ... on past reservation information for the port to extract pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include performing ... on past reservation information to extract pattern property, as taught by Fenich, in order to determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich).
Although Fenich teaches performing algorithms on past reservation to extract pattern property, Eto in view of Fenich does not explicitly teach “deep learning”. However, LI teaches deep learning (See “In some embodiments, the scheduling strategy may be determined based on one or more prediction models and/or machine learning methods. In some embodiments, the prediction model may be qualitative or quantitative. A quantitative prediction model may be based on a time series prediction method and/or a causal method... In some embodiments, formulas, algorithms and/or models used to process information may be continuously optimized using one or more machine learning methods... According to different algorithms, methods of the machine learning may include ..., deep learning, ..., etc.” in Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the algorithm of Eto in view of Fenich with deep learning, as taught by LI, in order to obtain more reliable and accurate results. 
Eto in view of Fenich, and LI does not explicitly teach; however, Ortega teaches display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers of the club, and not the members, would be responsible for predicting the market for the route and obtaining the necessary amount of transportation space in the desired mode of transport, for each route.” in Paragraph [0029] and Fig. 3 showing an example of the display data indicating demand for routes and times based on the extracted pattern property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Fenich, and LI to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Regarding Claim 10, Eto in view of Fenich, LI, and Ortega teaches all the limitations of Claim 5 as described above. Eto does not explicitly teach; however, Fenich teaches wherein the processor is configured to perform ... on the past reservation information and traffic information for the ship and for the port to extract the pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] wherein the “historical data” is considered to include both “reservation and traffic information” and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include performing ... on past reservation information to extract pattern property, as taught by Fenich, in order to determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich).
Although Fenich teaches performing algorithms on past reservation to extract pattern property, Eto in view of Fenich does not explicitly teach “deep learning”. However, LI teaches deep learning (See “In some embodiments, the scheduling strategy may be determined based on one or more prediction models and/or machine learning methods. In some embodiments, the prediction model may be qualitative or quantitative. A quantitative prediction model may be based on a time series prediction method and/or a causal method... In some embodiments, formulas, algorithms and/or models used to process information may be continuously optimized using one or more machine learning methods... According to different algorithms, methods of the machine learning may include ..., deep learning, ..., etc.” in Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the algorithm of Eto in view of Fenich with deep learning, as taught by LI, in order to obtain more reliable and accurate results. 
Eto in view of Fenich, and LI does not explicitly teach; however, Ortega teaches the display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers of the club, and not the members, would be responsible for predicting the market for the route and obtaining the necessary amount of transportation space in the desired mode of transport, for each route.” in Paragraph [0029] and Fig. 3 showing an example of the display data indicating demand for routes and times based on the extracted pattern property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Fenich, and LI to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Schiff et al. (US PG Pub. No. 2003/0004760 A1; hereinafter "Schiff"), Fenich, LI, and Ortega.
Regarding Claim 1, Eto teaches a port management system comprising: a ship manager terminal for a ship manager; a port manager terminal for a port manager; and a reservation management server, wherein the ship manager terminal includes: a first processor configured to (See “FIG. 16 shows an eighth embodiment. The eighth embodiment is an example of the shared operational information regulation system having functions of receiving the registrations of the operational information (working state information) regarding the facilities (herein, docks, …) possessed by each of the business entities constituting the initial complex, publishing (announcing) the registered data, receiving the bookings of the facilities based on the disclosure, calculating the optimum working status of the facilities based on the booking registered data, and intermediating the uses of the services while automatically calculating the costs caused by the uses.” in Paragraph [0262], “This shared operational information regulation system is provided with a plurality of business entities A, B, C, D assembled in an industrial complex, a server 20A, and an information network NW connecting those. As the information network NW, a frame relay network provided among the business entities (plants) A to D is used.” in Paragraph [0263], and “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with … a data processing device 14 including a memory device 13, etc.” in Paragraph [0264] wherein the “terminal 10A, 10C, and 10D” are considered to be the “ship manager terminal and port manager terminal” and the “server 20A” is considered to be the “reservation management server”): set ship information related to a ship, …; set port reservation application information for applying port use reservation (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270] and “The contents of the registrations and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D and the booking for the use of the facility can be thereby performed…” in Paragraph [0296]); and a first display controller that displays a screen showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with a display device 11, …” in Paragraph [0264] wherein the “display device 11” of terminal 10A (e.g., ship manager terminal) is considered to be the “first display controller”, “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D.” in Paragraph [0271], and Fig. 13 showing an example of a screen showing port/dock schedule information indicating reserved dates and times of each port (e.g., Dock 131A, 131C, and 131D)).
Eto also teaches the port manager terminal includes: a second processor configured to: set port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270] and “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with … a data processing device 14 including a memory device 13, etc.” in Paragraph [0264]); set an answer of whether or not to approve the port use reservation application of the port reservation application information (See “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on the booking tables 25 to 27 with the requested facility (ST2) is performed.” in Paragraph [0272]); and a second display controller that displays a screen showing the port schedule information when the answer is set (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with a display device 11, …” in Paragraph [0264] wherein the “display device 11” of terminal 10C (e.g., port manager terminal) is considered to be the “second display controller”, “If there is a clearance, the booking registration is performed, that is, the booking is registered in the corresponding column of the booking tables 25 to 27 of the requested facility (ST3). Subsequently, a message of the booking completion is transmitted to one of the business entities plants) A to D which has requested the booking (ST4).” in Paragraph [0273] and Fig. 13 showing an example of a screen showing the port schedule information when the answer is set).
Eto also teaches the reservation management server includes a third processor configured to: register the ship information; register the port information (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270] and “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with … a data processing device 14 including a memory device 13, etc.” in Paragraph [0264]); control the port use reservation based on the port reservation application information received from the first processor and the answer received from the second processor (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on the booking tables 25 to 27 with the requested facility (ST2) is performed.” in Paragraph [0272], “If there is a clearance, the booking registration is performed, that is, the booking is registered in the corresponding column of the booking tables 25 to 27 of the requested facility (ST3). Subsequently, a message of the booking completion is transmitted to one of the business entities plants) A to D which has requested the booking (ST4).” in Paragraph [0273], and “On the other hand, if there is no clearance, a message of the booking failure is transmitted to one of the business entities (plants) A to D which has requested the booking (ST5). In this case, one of the business entities (plants) A to D which has received the message of the booking failure confirms the booking registration status, and requests another booking.” in Paragraph [0274]); generate the port schedule information data by considering a use reservation state of each port and transmits the port schedule information data to the ship manager terminal and the port manager terminal (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D, so that the booking of the facilities can be thereby performed.” in Paragraph [0271], and Fig. 3 showing an example of an dock/port schedule information), such that the first processor causes the first display controller to display the screen showing the port schedule information indicating reserved dates and times of each port based on the port schedule information data received from the reservation management server, and the second processor causes the second display controller to display the screen showing the port schedule information based on the port schedule information data received from the reservation management server (See “...the operational information of the facilities of the business entities A to D registered in the server 20A is displayed on the display device 11.” in Paragraph [0264] wherein the “operational information of the facilities of the business entities A to D” are considered to be the “port schedule information” and “In each of the business entities A, B, C, D, a plant is installed, although not shown in the drawing, and teals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW are deployed. Each of the terminals 10A to 10D is provided with a display device 11...” in Paragraph [0095]).
Eto does not explicitly teach; however, Schiff teaches wherein the ship information comprises a maximum number of passengers (See “The cruise line database 234 may include information about various cruise lines, various cruise ships, and various cruise sailings. The information about specific sailings may further include information such as ship name, …, number of cabins, …, as well as other detailed cruise line information.” in Paragraph [0091] wherein the “number of cabins” is considered to be the “maximum number of passengers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include the ship information comprising a maximum number of passengers, as taught by Schiff, in order to make sure not to exceed the ship’s capacity limit for the purposes of safety.
Eto in view of Schiff does not explicitly teach; however, Fenich teaches  Application No.: 16/481,658perform ... on past reservation information for the port to extract pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff to include performing ... on past reservation information to extract pattern property, as taught by Fenich, determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich).
Although Fenich teaches performing algorithms on past reservation to extract pattern property, Eto in view of Schiff and Fenich does not explicitly teach “deep learning”. However, LI teaches deep learning (See “In some embodiments, the scheduling strategy may be determined based on one or more prediction models and/or machine learning methods. In some embodiments, the prediction model may be qualitative or quantitative. A quantitative prediction model may be based on a time series prediction method and/or a causal method... In some embodiments, formulas, algorithms and/or models used to process information may be continuously optimized using one or more machine learning methods... According to different algorithms, methods of the machine learning may include ..., deep learning, ..., etc.” in Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the algorithm of Eto in view of Schiff and Fenich with deep learning, as taught by LI, in order to obtain more reliable and accurate results. 
Eto in view of Schiff, Fenich, and LI does not explicitly teach; however, Ortega teaches display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers of the club, and not the members, would be responsible for predicting the market for the route and obtaining the necessary amount of transportation space in the desired mode of transport, for each route.” in Paragraph [0029] and Fig. 3 showing an example of the display data indicating demand for routes and times based on the extracted pattern property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff, Fenich, and LI to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Regarding Claim 2, Eto in view of Schiff, Fenich, LI, and Ortega teaches all the limitations of Claim 1 as described above. Eto does not explicitly teach; however, Schiff teaches wherein the third processor (See “In one embodiment, the cruise selling and booking system 110 includes a server component 210, a cruise selling and booking component 220, and a database collection 230 as illustrated in FIG. 3A.” in Paragraph [0075] and “The cruise selling and booking component 220 may be implemented using a variety of software and hardware components.” in Paragraph [0085]) is configured to generate sales item information including a ship to be used (See “Carnival Tropicole” and “Princess Dawn Princess” in reference “1110” of Fig. 11), a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port schedule information (See “Itinerary Table” in reference “1110” of Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include the processor that is configured to generate sales item information described above, as taught by Schiff, in order to make a more efficient port reservation process.
Regarding Claim 4, Eto in view of Schiff, Fenich, LI, and Ortega teaches all the limitations of Claim 1 as described above. Eto in view of Schiff, Fenich, and LI does not explicitly teach; however, Ortega teaches wherein the screen showing the port schedule information includes a port setting means and a date setting means (See Route “110”, Date “120”, and drop down arrow “112” in Fig. 3 wherein the “Route with drop down arrow” is considered to be the “port setting means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff, Fenich, and LI to include a port setting means and a date setting means, as taught by Ortega, in order to assist users in selecting desired routes and dates. (See Paragraph [0092] of Ortega).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Schiff, Fenich, LI, Ortega, and Nanri et al. (US PG Pub. No. 2016/0195399 A1; hereinafter "Nanri").
Regarding Claim 3, Eto in view of Schiff, Fenich, LI, and Ortega teaches all the limitations of Claim 1 as described above. Eto in view of Schiff, Fenich, LI, and Ortega does not explicitly teach; however, Nanri teaches wherein the port information includes information of landing piers included in each port, and the third processor is further configured to generate the port schedule information for each landing piers of the ports (See “…an acquisition unit that acquires a voyage schedule data set indicating a schedule of the voyage containing a reference time when the ship is located at the reference location, a starting time of a time period during which the ship is docked at a berth of each of the one or more ports, an ending time of the time period and an arrival time when the ship arrives at the destination port;…” in Paragraph [0009] wherein the “berth” is considered to be the “landing pier” and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff, Fenich, LI, and Ortega to include information of landing piers included in each port and the port schedule information for each landing piers of the ports, as taught by Nanri, in order to provide detail information of the ports.
Regarding Claim 9, Eto in view of Schiff, Fenich, LI, and Ortega teaches all the limitations of Claim 1 as described above. Eto in view of Schiff does not explicitly teach; however, Fenich teaches wherein the processor is configured to perform ... on the past reservation information and traffic information for the ship and for the port to extract the pattern property (See “The next step in this method involves developing algorithms simulating patterns of order activity (66). In this step, algorithms are determined from the historical data that simulate the patterns of order activity.” in Paragraph [0066] wherein the “historical data” is considered to include both “reservation and traffic information” and “FIGS. 6-8 illustrate how patterns of historical order or reservation data may be used.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff to include performing ... on past reservation information to extract pattern property, as taught by Fenich, in order to determine a growth rate for future goals by predicting demands. (See Paragraph [0083] of Fenich).
Although Fenich teaches performing algorithms on past reservation to extract pattern property, Eto in view of in view of Schiff and Fenich does not explicitly teach “deep learning”. However, LI teaches deep learning (See “In some embodiments, the scheduling strategy may be determined based on one or more prediction models and/or machine learning methods. In some embodiments, the prediction model may be qualitative or quantitative. A quantitative prediction model may be based on a time series prediction method and/or a causal method... In some embodiments, formulas, algorithms and/or models used to process information may be continuously optimized using one or more machine learning methods... According to different algorithms, methods of the machine learning may include ..., deep learning, ..., etc.” in Paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the algorithm of Eto in view of Schiff and Fenich with deep learning, as taught by LI, in order to obtain more reliable and accurate results. 
Eto in view of Schiff, Fenich, and LI does not explicitly teach; however, Ortega teaches the display data indicating demand for routes and times based on the extracted pattern property (See “Similarly, in the example of FIG. 3, research may show that transatlantic shipping may be the best route between Miami and Spain, and a club utilizing ships cargo may be formed just for that route... As can be seen, the organizers of the club, and not the members, would be responsible for predicting the market for the route and obtaining the necessary amount of transportation space in the desired mode of transport, for each route.” in Paragraph [0029] and Fig. 3 showing an example of the display data indicating demand for routes and times based on the extracted pattern property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto in view of Schiff, Fenich, and LI to include displaying data indicating demand for routes and times based on the extracted pattern property, as taught by Ortega, in order to maximize revenue by meeting or exceeding demands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ELIZONDO (US 2014/0278704 A1) teaches a method and system for scheduling vessels among a number of shipping companies to obtain parallel transport cycle as part of a vessel and voyage assignment scheduling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/3/2022